Name: Council Regulation (EC) NoÃ 1840/2006 of 11 December 2006 amending Regulation (EC) NoÃ 74/2004 imposing a definitive countervailing duty on imports of cotton-type bedlinen originating in India
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  international trade;  leather and textile industries;  tariff policy;  plant product
 Date Published: nan

 15.12.2006 EN Official Journal of the European Union L 355/4 COUNCIL REGULATION (EC) No 1840/2006 of 11 December 2006 amending Regulation (EC) No 74/2004 imposing a definitive countervailing duty on imports of cotton-type bedlinen originating in India THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Article 2 of Council Regulation (EC) No 74/2004 of 13 January 2004 imposing a definitive countervailing duty on imports of cotton-type bedlinen originating in India (2) (the original Regulation), Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) By Regulation (EC) No 74/2004, the Council imposed a definitive countervailing duty on imports into the Community of cotton-type bedlinen falling within CN codes ex63022100 (TARIC codes 6302210081, 6302210089), ex63022290 (TARIC code 6302229019), ex63023100 (TARIC code 6302310090) and ex63023290 (TARIC code 6302329019), originating in India. Given the large number of cooperating exporting producers of the product concerned in India, a sample was selected in accordance with Article 27 of the basic Regulation and individual duty rates ranging from 4,4 % to 10,4 % were imposed on the companies included in the sample, while other cooperating companies not included in the sample were attributed a duty rate of 7,6 %. A residual duty rate of 10,4 % was imposed on all other companies. (2) Article 2 of Regulation (EC) No 74/2004 stipulates that where any new exporting producer in India provides sufficient evidence to the Commission that it did not export to the Community the products described in Article 1(1) during the investigation period (1 October 2001 to 30 September 2002) (the first criterion), that it is not related to any of the exporters or producers in India which are subject to the anti-subsidy measures imposed by that Regulation (the second criterion) and that it has actually exported to the Community the products concerned after the investigation period on which the measures are based, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Community (the third criterion), then Article 1(3) of that Regulation can be amended by granting the new exporting producer the duty rate applicable to the cooperating companies not included in the sample, i.e. 7,6 %. (3) The original Regulation has been amended twice by amending Regulations, namely Council Regulation (EC) No 2143/2004 (3), and Council Regulation (EC) No 122/2006 (4). Both Regulations have added to the list of Indian exporting producers in the Annex to the Regulation the names of companies exporting the product concerned originating in India who satisfied the Commission's services that they met the criteria set out in the original Regulation. B. NEW EXPORTERS/PRODUCERS' REQUESTS (4) Nineteen Indian companies applied to be granted the same status of the companies cooperating in the original investigation not included in the sample (newcomer status) since the publication of the previous amending Regulation. (5) The 19 applicants were: Applicant Company City B.K.S. Textiles Private Limited Coimbatore Indian Arts & Crafts Syndicate (IACS) New Delhi Mittal International Panipat Esskay International Mumbai Opera Clothing Mumbai Govindji Trikamdas & Co. Mumbai Navnitlal Private Limited Mumbai Tulip Exim Mumbai Aarthi  A1  Traders Karur Anjani Synthetics Limited Ahmedabad Home Concepts New Delhi Siyaram Silk Mills Limited Mumbai Ramlaks Exports Pvt. Ltd Mumbai Oracle Exports Mumbai Sellon Dynamics Mumbai Synthesis Home Textiles Karur Devtara Industries Muradnagar Summer India Textile Mills Salem Prathishta Weaving and Knitting Coimbatore (6) Four companies requesting newcomer status did not reply to the questionnaire intended to verify that they met the conditions set out in Article 2 of Regulation (EC) No 74/2004, and their requests had, therefore, to be rejected. (7) One company returned the questionnaire twice, both times incomplete and with contradictory information. The third questionnaire sent to the company was not returned and as such it was unable to prove that it complied with the criteria to be granted new exporting producer status. That company's request was therefore rejected. (8) The remaining 14 companies submitted complete replies to the questionnaire and were therefore considered for newcomer status. (9) The evidence provided by six of the above-mentioned Indian exporters/producers is considered sufficient to grant them the duty rate applicable to the cooperating companies not included in the sample (i.e. 7,6 %) and consequently to add them to the list of exporters/producers in the Annex (the Annex) to Regulation (EC) No 74/2004. (10) The remaining eight companies had their applications for new exporting producer status rejected for the following reasons: (11) Seven companies failed to provide evidence that they had exported the product concerned after the investigation period to the EC or that they had irrevocable contractual obligations to export the product concerned in significant quantities to the EC. (12) One company is related to one company already listed in the original Regulation and its application for newcomer status was therefore rejected as it failed the second criterion mentioned in Article 2 of the original Regulation. (13) Companies for which newcomer status was not granted were informed of the reasons of this decision and given an opportunity to make their views known in writing. (14) All arguments and submissions made by interested parties were analysed and duly taken into account where warranted, HAS ADOPTED THIS REGULATION: Article 1 The following companies shall be added to the list of producers from India listed in the Annex to Regulation (EC) No 74/2004: Company City Indian Arts and Crafts Syndicate New Delhi M/s. Opera Clothing Mumbai Anjani Synthetics Limited Ahmedabad Ramlaks Exports Pvt. Ltd Mumbai Oracle Exports Home Textiles Pvt. Ltd Mumbai Summer India Textile Mills (P) Ltd Salem Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2006. For the Council The President E. TUOMIOJA (1) OJ L 288, 21.10.1997, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 12, 17.1.2004, p. 1. Regulation as last amended by Regulation (EC) No 122/2006 (OJ L 22, 26.1.2006, p. 3). (3) OJ L 370, 17.12.2004, p. 1. (4) OJ L 22, 26.1.2006, p. 3.